STATE OF MAINE DISTRICT / SUPERIOR COURT
_ Location: CumBentand CouNt
YS BAN iNAY aL Ts

 

 
   

as

 

PlaintiftP. 4 : ep
rece...) "LED RESPONSE TO COMPLAINT
Vv. a in / 3 | 9 AND
Id JU. - 2" * REQUEST FOR MEDIATION

bop, 4. Side linber, ET AL-
Defendant, ._..-___---_-—-
"Ty CLERK

Important Notice to Homeowner

A foreclosure case has been filed against you in court. You will probably lose your home if you
do not file a written Response within 20 days. You can use this form as your Response. Just
fill out this form and return it to the court in the enclosed envelope so that the court receives it
before the 20-day deadline. Mail a copy to the lender’s lawyer. You can attach additional sheets
if this form does not give you enough space.

1. Your Response

To protect your rights in this case, you must file a response. You can file a response by
checking the box below and filling in your address.

I live at and own the building at 5io BALLP HARE Dave } PoTLAND ME. I believe
there are good reasons I should not lose my home to foreclosure. I deny at least some of the
lender’s statements in the foreclosure complaint. J assert all affirmative defenses that apply to my
case.

2. Your Right to Mediation

You have the right to meet with your lender and a neutral third party. This free meeting
gives you the chance to talk about how you might avoid foreclosure — before a judge hears your
case. This is called a “mediation” meeting. At the meeting a neutral court mediator will help you
and the lender try to come to an agreement. The mediator will not force you to accept an
agreement.

Please return this form to the court. You will hear from the clerk about mediation.

K 2 — Nock: Sidelnge cc

 

 

 

 

 

 

 

{Your Signature) (Your Name, Printed)
MAILING ADDRESS LIVING ADDRESS
Flo Ballpark oeive—

(Mailing Address) (Living Address)
Pomtano, ME O40 4

(City, State, Zip) (City, State, Zip)

 

 

(Phone Number) (Phone Number)

 
